IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 00-40903
                          Conference Calendar


BRET CAHILL, Former Employees,
Job Seekers & Other Citizens of
the State of Texas,

                                           Plaintiff-Appellant,

versus

STATE OF TEXAS; MIKE SHERIDAN,
Jointly & severally,

                                           Defendants-Appellees.

                           - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:00-CV-330
                           - - - - - - - - - -
                              June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bret Cahill appeals from the district court’s order denying

his motion for injunctive relief.    Instead of specifically

addressing the four factors he must establish in order to prevail

on a request for a preliminary injunction, see Lakedreams v.

Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991), Cahill argues only

that the district court’s First Amendment forum analysis was

erroneous.     The issue of the propriety of a preliminary

injunction, the only issue before this court, is therefore


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40903
                                -2-

considered abandoned on appeal.   See Yohey v. Collins, 985 F.2d

222, 224-25 (5th Cir. 1993).   The district court did not abuse

its discretion by denying Cahill’s motion for a preliminary

injunction.   See Lakedreams, 932 F.2d at 1106.

     AFFIRMED.